

Exhibit 10.30




    
AMENDMENT NO. 1 TO CREDIT AGREEMENT


AMENDMENT NO. 1 (this “Amendment”) dated as of August 23, 2013 to the Fifth
Amended and Restated Credit Agreement dated as of January 23, 2013 (as amended
prior to the date hereof, the “Credit Agreement”) among Windstream Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”) and the
other agents party thereto.
W I T N E S S E T H:
WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement, as provided herein;
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1. Defined Terms; References. Unless otherwise defined herein, each term
used herein which is defined in the Credit Agreement has the meaning assigned to
such term in the Credit Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall, after the amendments herein become effective, refer to the
Credit Agreement as amended hereby.


SECTION 2. Amendments to the Credit Agreement.


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:
“Holdco” means Windstream Holdings, Inc., a Delaware corporation, of which the
Borrower will be a wholly-owned subsidiary.
“Permitted Holdco Payments” means, without duplication as to amounts:
(a)    payments or other distributions (whether in cash, securities or other
property) to Holdco or any successor thereof to permit Holdco or such successor
to pay (i) franchise taxes or other costs of maintaining its corporate existence
and (ii) reasonable and customary accounting, legal and administrative expenses
and other operating expenses of Holdco attributable to ownership of the Wireline
Companies; and



--------------------------------------------------------------------------------




(b)    for so long as any of the Wireline Companies is a member of a group or
subgroup filing a consolidated or combined tax return with Holdco or any
successor thereof, payments or other distributions (whether in cash, securities
or other property), directly or indirectly, to Holdco or any successor thereof
in respect of the tax liabilities of such group or subgroup that are
attributable to the income of the Wireline Companies and are required to be paid
by Holdco or any successor thereof by reason of it being the parent of such
group or subgroup (net of any such payments paid directly by the Wireline
Companies).
(b)Clause (b)(i) of the definition of Available Distributable Cash is hereby
amended and restated in its entirety as follows:
“(i)    the aggregate amount of Restricted Payments made by the Wireline
Companies during such period, other than any such Restricted Payments (A) made
to another Wireline Company, (B) paid from Available Equity Proceeds, (C) made
as a part of the Transactions, (D) permitted under clause (ii), (ix), (xii) or
(xv) of Section 6.08(a) or (E) permitted under clause (x) of Section 6.08(a) to
the extent not exceeding the amount of cash and Cash Equivalents owned by Valor
immediately prior to, and by the Borrower immediately after giving effect to,
the Merger;”
(c)The definition of Change of Control is hereby amended and restated in its
entirety as follows:


““Change of Control” means the occurrence of any of the following:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than Holdco, becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the voting power of the Voting Stock
of the Borrower; or
(b)    the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors.”
(d)Clause (b) of the definition of Permitted Refinancing Indebtedness is hereby
amended by adding the phrase “equal to or” immediately after the phrase “has a
final maturity date”;


(e)The definition of Repurchase Right is hereby amended and restated in its
entirety as follows:


““Repurchase Right” means, with respect to any Indebtedness, the right to
require the prepayment, repurchase, redemption or defeasance of such
Indebtedness (including any obligation to prepay, repurchase, redeem or defease
such Indebtedness).”

2

--------------------------------------------------------------------------------




(f)The definition of Restricted Indebtedness is hereby amended and restated in
its entirety as follows:


““Restricted Indebtedness” means the New Notes, the Assumed Bonds, any Permitted
Additional Debt, any Indebtedness incurred pursuant to clause (2) of Section
6.01(a)(xxi), any Permitted Pari Passu Indebtedness and the Peach Notes.”
(g)Clause (a) of Section 6.01 is hereby amended by (x) adding “(1)” to the
beginning of clause (xxi), (y) changing the period at the end of clause (xxi) to
“and” and (z) adding the following new clause (2):


“(2) Permitted Refinancing Indebtedness in respect of Permitted Additional Debt
previously incurred under clause (1) (including, without limitation, the
Permitted Additional Debt listed on Schedule 6.01-B) or Indebtedness previously
incurred under this clause (2); provided that unsecured Indebtedness in the form
of a bridge loan financing (or any “exchange notes” to be issued therefor) that
(A) would constitute Permitted Additional Debt (other than with respect to final
maturity date and as set forth below) and (B) would constitute Permitted
Refinancing Indebtedness in respect of Indebtedness previously incurred under
clause (1) or under this clause (2), in the case of either (A) or (B) above but
for the inclusion in the documentation governing such Indebtedness of (x)
certain negative covenants that are more restrictive than those included in this
Agreement and/or (y) a Mandatory Prepayment Provision (it being agreed that any
such mandatory prepayment provision shall be deemed not materially more
restrictive that the covenants contained in this Agreement), in each case to the
extent such provisions are customary for bridge financings (as determined by a
Financial Officer in good faith) shall also be permitted under this clause (2)
(and any such Indebtedness shall be deemed to constitute Permitted Refinancing
Indebtedness for all purposes of this Agreement).”
(h)Clause (b) of Section 6.01 is hereby amended by adding “(1)” immediately
after “(xxi)” therein.


(i)Clause (j) of Section 6.02 is hereby amended by replacing “(except as
provided in clause (e) of the definition thereof)” with “(except as provided in
clause (d) or (e) of the definition thereof)”.


(j)Clause (m) of Section 6.02 is hereby amended and restated in its entirety as
follows:
“(m)     Liens in favor of any Lender in respect of the Investment of the Loan
Parties in participation certificates or Equity Interests of such Lender
permitted pursuant to clause (s) of Section 6.04;”
(k)Clause (s) of Section 6.04 is hereby amended and restated in its entirety as
follows:

3

--------------------------------------------------------------------------------




“(s)     Investments existing on the date hereof in participation certificates
or Equity Interests of any Lender and additional Investments made after the
Closing Date in any such participation certificates or Equity Interests
(including accruals on such certificates or Equity Interests made by such Lender
in accordance with such Lender’s bylaws and capital plan); and”
(l)Section 6.08(a) is hereby amended by (x) deleting the word “and” at the end
of clause (xiii), (y) changing the period at the end of clause (xiv) to “; and”
and (z) adding the following new clause (xv):


“(xv) Permitted Holdco Payments.”
(m)Section 6.09 is hereby amended by (x) deleting the word “and” at the end of
clause (f), (y) changing the period at the end of clause (g) to “and” and (z)
adding the following new clause (h):
"(h)     payments by Wireline Companies on behalf of Holdco; provided that such
payments could have been made as a Permitted Holdco Payment."
(n)Section 6.10 is hereby amended by (x) deleting the word “and” at the end of
clause (viii), (y) changing the period at the end of clause (ix) to “; and” and
(z) adding the following new clause (x):


"(x)     the foregoing shall not apply to any such restrictions included in the
documentation governing Investments made pursuant to Section 6.04(s) to the
extent such restrictions relate solely to such Investments."
(o)Section 7(h) is hereby amended and restated in its entirety as follows:


“(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (except to the extent (i) the holders of the
Valor Bonds may require the repurchase thereof as a result of the “Change of
Control” of Valor resulting from the Merger, (ii) the holders of any of the
Peach Notes may require the repurchase thereof as a result of the “Change of
Control” of Peach resulting from the Peach Merger or (iii) the holders of any
Permitted Escrow Notes may require the prepayment or redemption thereof pursuant
to a Permitted Mandatory Redemption Provision (but only so long as the related
Notes Escrowed Proceeds (and no other amounts) are applied to satisfy such
Permitted Mandatory Redemption

4

--------------------------------------------------------------------------------




Provision within the time specified in the documentation governing such
Permitted Escrow Notes); provided that without limiting the foregoing clauses
(i), (ii) and (iii), this clause (h) shall not apply (x) to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer or other
disposition of the property or assets securing such Indebtedness or (y) to a
Repurchase Right that arises in connection with any “Change of Control” or
“Change of Control Triggering Event” (or similar event, however denominated)
under (A) any indenture or other agreement in respect of Material Indebtedness
permitted under Section 6.01(a)(viii) or 6.01(a)(ix) or (B) any other indenture
or other agreement in respect of Material Indebtedness (other than the Loans) to
the extent directly resulting from the Borrower becoming a wholly-owned
subsidiary of Holdco, so long as, within 91 days following the date on which
such Repurchase Right arises, the holders of such Indebtedness no longer have a
Repurchase Right with respect to such Indebtedness (including as a result of the
repayment, repurchase, redemption or defeasance of such Indebtedness or the
satisfaction by the obligor in respect of such Indebtedness of its obligation to
offer to prepay, repurchase, redeem or defease such Indebtedness (and, if
applicable, to actually prepay, repurchase, redeem or defease such Indebtedness)
in accordance with the terms thereof);”
SECTION 3. Representations Correct; No Default. (a) The Borrower represents and
warrants that, after giving effect to this Amendment, (i) the representations
and warranties contained in the Loan Documents that are qualified by materiality
are true and correct, and the representations and warranties that are not so
qualified are true and correct in all material respects, in each case as though
made on and as of the date hereof (other than with respect to any representation
and warranty that expressly relates to an earlier date, in which case such
representation and warrant is true and correct in all material respects as of
such earlier date) and (ii) no Default has occurred and is continuing as of the
date hereof.


(b)The Borrower represents and warrants, on and as of the date hereof, that (i)
it has the requisite power to execute and deliver this Amendment, and all
corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment has been
duly and validly taken; (ii) this Amendment has been duly authorized, executed
and delivered by it and (iii) no material Governmental Authorization is or will
be required in connection with the execution and delivery of this Amendment.


(c)The Borrower represents and warrants that this Amendment constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be

5

--------------------------------------------------------------------------------




limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telefacsimile or
electronic transmission (in PDF format) shall be effective as delivery of a
manually executed counterpart of this Amendment.
    
SECTION 5. Costs and Expenses. Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s reasonable out-of-pocket expenses, paid
or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent in connection with the
foregoing.


SECTION 6. Effectiveness.


(a)This Amendment shall become effective as of the date hereof on the date (the
“Fifth ARCA First Amendment Effective Date”) when the Administrative Agent shall
have received:


(i)duly executed counterparts hereof signed by the Borrower and the Required
Lenders (or, in the case of any Lender as to which an executed counterpart shall
not have been received, the Administrative Agent shall have received facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such Lender);


(ii)a reaffirmation agreement in form and substance reasonably satisfactory to
the Administrative Agent, entered into by each Loan Party not a party hereto;
and


(iii)all amounts due and payable pursuant to Section 5 of this Amendment and all
other amounts payable pursuant to Section 9.03(a) of the Credit Agreement, in
each case for which invoices have been presented not later than one Business Day
prior to the Fifth ARCA First Amendment Effective Date.


(b)    Except as expressly set forth herein, the amendments contained herein
shall not constitute a waiver or amendment of any term or condition of the
Credit Agreement or any other Loan Document, and all such terms and conditions
shall remain in full force and effect and are hereby ratified and confirmed in
all respects.
(c)    This Amendment shall constitute a “Loan Document” for all purposes under
the Credit Agreement as amended hereby and the other Loan Documents.

6

--------------------------------------------------------------------------------




SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




    



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date and year first
above written.


WINDSTREAM CORPORATION, as Borrower
By:
/s/ John P. Fletcher
Name: John P. Fletcher
Title: Executive Vice President and General Counsel

































































































Signature Page to
Amendment No. 1 to Fifth ARCA



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender
By:
/s/ Peter B. Thauer
Name: Peter B. Thauer
Title: Managing Director

































































































Signature Page to
Amendment No. 1 to Fifth ARCA

